Citation Nr: 1103723	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  05-06 539A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1970 to March 
1972.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.  
Jurisdiction over this claim is now with the RO in Atlanta, 
Georgia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the appellant 
if further action is required.


REMAND

Establishing service connection for PTSD requires specific 
findings.  These are (1) a current medical diagnosis of PTSD; (2) 
credible supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  See 38 C.F.R. § 3.304(f) (2010).  The 
diagnosis of PTSD must comply with the criteria set forth in the 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
edition, of the American Psychiatric Association (DSM-IV).  Id.  
See also 38 C.F.R. § 4.125(a) (2010).

If the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) 
(pertaining to combat veterans); Gaines v. West, 11 Vet. App. 353 
(1998) (Board must make a specific finding as to whether the 
veteran engaged in combat).

The ordinary meaning of the phrase "engaged in combat with the 
enemy," as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran have participated in events constituting an actual fight 
or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Service in a 
combat zone does not establish that a veteran engaged in combat 
with the enemy.  Id.  Whether the veteran engaged in combat with 
the enemy is determined through the receipt of certain recognized 
military citations or other supportive evidence.  West v. Brown, 
7 Vet. App. 70 (1994).

Previously, if VA determined either that the veteran did not 
engage in combat with the enemy or that the veteran did engage in 
combat, but that the alleged stressor was not combat related, the 
veteran's lay testimony, by itself, was not sufficient to 
establish the occurrence of the alleged stressor.  Instead, the 
record had to contain credible supporting evidence that 
corroborates the veteran's testimony or statements.  Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 
389, 395 (1996). 

However, VA has recently amended its regulations governing 
service connection for PTSD by liberalizing the evidentiary 
standard for establishing the required in-service stressor where 
the following requirements are satisfied: 

First, the veteran must have experienced, witnessed, or have been 
confronted by an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to the physical 
integrity of the veteran or others, and the veteran's response to 
the event or circumstance must have involved a psychological or 
psycho-physiological state of fear, helplessness, or horror.  75 
Fed. Reg. 39852 (July 13, 2010) (to be codified at 38 C.F.R. § 
3.304(f)).  

Second, a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, must confirm that the 
claimed stressor is adequate to support a diagnosis of PTSD and 
that the veteran's symptoms are related to the claimed stressor.  
Id.  Additionally, there must be in the record no clear and 
convincing evidence to the contrary, and the claimed stressor 
must be consistent with the places, types, and circumstances of 
the veteran's service.  Id.

These revised regulations became effective July 13, 2010, and 
apply in cases like the Veteran's which were appealed to the 
Board prior to July 13, 2010, but not decided by the Board as of 
that date.  75 Fed. Reg. 41092 (July 15, 2010) (to be codified at 
38 C.F.R. § 3.304(f)).

While the Board sincerely regrets the delay, a remand is 
necessary to ensure that there is a complete record upon which to 
decide the Veteran's claim so that he is afforded every possible 
consideration.

In this case, there is no evidence of record that the Veteran 
engaged in combat with the enemy, nor does he so contend.  
However, the Veteran has presented statements concerning his in-
service stressor.  In particular, the Veteran has contended that 
while in service, in 1971, he jumped out of plane as part of his 
duties.  He asserted that his parachute did not fully open and as 
a result, he was dragged on the ground for approximately 50 feet.  
Subsequently, the Veteran claims he sustained physical injuries, 
as well as nightmares, depression, and issues with non-trust.  

Indeed, the Veteran provided testimony in a December 2010 
personal hearing before the undersigned Veterans Law Judge.  
There, the Veteran testified that as a result of the jump and 
landing, he was treated for a hernia.  Hearing transcript at 4-5.  
His service treatment records do, in fact, reflect that he was 
admitted to the hospital in July 1971 for a right inguinal 
hernia.  In addition, the Veteran has essentially argued that the 
fear of his parachute not fully opening and being dragged on the 
ground for 50 feet has resulted in his diagnosed PTSD.

Of record, the Veteran has also provided a statement from his 
fellow serviceman, "W.G.," who indicated that he remembered the 
Veteran's accident while jumping out of the plane.  W.G. stated 
that the Veteran "hit the ground extremely hard" and that the 
"medic, on site, examined him, wrapped his shoulder, looked at 
his stomach and told him to immediately report to sick call."

The Board notes that the Veteran, as well as W.G., can attest to 
factual matters of which they had first-hand knowledge, e.g., 
experiencing pain in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

The Veteran's statements, coupled with W.G.'s statements, seem to 
meet the new criteria that the Veteran must have experienced, 
witnessed, or have been confronted by an event or circumstance 
that involved actual or threatened death or serious injury, or a 
threat to the physical integrity of the Veteran or others.  

Accordingly, in light of the amendment to VA regulations 
discussed above, the Board finds that a remand is necessary to 
afford the Veteran a VA examination with a VA psychiatrist or 
psychologist or a psychiatrist or psychologist with whom VA has 
contracted.  This examiner is asked to render an opinion as to 
whether it is at least as likely as not (50% or greater) that: 
(1) the Veteran experienced, witnessed, or was confronted by an 
event or circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of the 
Veteran or others, and the Veteran's response to that event or 
circumstance involved a psychological or psycho-physiological 
state of fear, helplessness, or horror; (2) that the claimed 
stressor is adequate to support a diagnosis of PTSD; and (3) that 
the Veteran's symptoms are related to the claimed stressor.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should schedule the Veteran for a 
VA examination of his PTSD.  The examiner 
should note any functional impairment 
caused by the Veteran's disability, 
including a full description of the 
effects of his disability upon his 
ordinary activities, if any.

The VA examiner is asked to render an 
opinion as to whether it is at least as 
likely as not (fifty percent or greater) 
that: 

a)	the Veteran experienced, witnessed, 
or was confronted by an event or 
circumstance that involved actual or 
threatened death or serious injury, 
or a threat to the physical integrity 
of the Veteran or others, and the 
Veteran's response to that event or 
circumstance involved a psychological 
or psycho-physiological state of 
fear, helplessness, or horror; 

b)	that the sole claimed stressor (the 
parachute accident) is adequate to 
support a diagnosis of PTSD; and 

c)	that the Veteran's symptoms are 
related to the claimed stressor.  

The Veteran's claim folder and a copy of 
this REMAND should be furnished to the 
examiner, who should indicate in the 
examination report that he or she has 
reviewed the claims file.  All findings 
should be described in detail and all 
necessary diagnostic testing performed.  A 
complete rationale is required for all 
opinions rendered.

2.	When the development requested has been 
completed, and the RO has ensured 
compliance with the requested action, this 
case should again be reviewed by the RO on 
the basis of the additional evidence.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


